Citation Nr: 1030526	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, anxiety and posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2009 Board remand for a hearing.  It was 
originally on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case has since been transferred to the 
RO in Portland, Oregon.  

In April 2010, the Veteran testified before the undersigned at a 
Board hearing at the RO.  A transcript is of record and has been 
reviewed.  Accordingly, the Board finds that there has been 
compliance with its remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The claim on appeal was originally characterized as entitlement 
to service connection for PTSD.  The Board notes that the Court 
of Appeals for Veterans Claims has recently held that the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Veteran has filed a previous claim of service 
connection for depression and has been diagnosed with depression, 
anxiety and PTSD.  The Board finds that these claims are 
encompassed by the Veteran's description of his PTSD.  As such, 
the claim on appeal has been recharacterized as entitlement to 
service connection for a psychiatric disorder to include 
depression, anxiety and PTSD.  


FINDINGS OF FACT

1.  The Veteran's DD Form 214 verifies service in the Republic of 
Vietnam.    

2.  The Veteran's claimed stressor of providing assistance during 
a fire aboard the USS Forrestal in July 1967, in which 132 
crewmen were killed and many more were injured, while he was a 
crew member of the USS Sproston, is corroborated by his service 
personnel records in the context of other information in the 
claims file and the public historical record.    

3.  The Veteran's acquired psychiatric disability has been 
characterized and diagnosed by VA physicians as an anxiety 
disorder, depression and PTSD; PTSD has been related to 
experiences in the Republic of Vietnam, including the USS 
Forrestal fire.


CONCLUSION OF LAW

An acquired psychiatric disability, to include anxiety, 
depression and PTSD, was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f)(2).  

If the claimed stressor is not combat related, the Veteran's lay 
testimony regarding his in service stressor is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166t (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994). 

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
established the principle that the Board may not insist that 
there be corroboration of the Veteran's personal participation in 
the claimed stressor events.  In Suozzi, the Court rejected such 
a narrow definition for corroboration and instructed that "in 
insisting that there be corroboration of every detail including 
the appellant's personal participation..., defines 'corroboration' 
far too narrowly'."  Id. at 311.  Thus, Suozzi makes clear that 
corroboration of every detail is not required.  The Veteran need 
not prove his physical proximity to, or firsthand experience 
with, attacks cited as stressors.  His presence with his unit at 
the time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In Pentecost, it was noted that 
38 C.F.R. § 3.304(f) only requires, as to stressor corroboration, 
"credible supporting evidence" that the claimed in-service 
stressor occurred.  In that case, the Veteran's unit records were 
held to be clearly credible evidence that the rocket attacks that 
the Veteran alleged did in fact occur.  The Board's finding of 
fact in Pentecost that the Veteran did not corroborate his 
alleged in-service stressor with independent evidence, since they 
did not prove his personal participation in the attacks reflected 
in his unit records, was held to be reversible error under the 
"clearly erroneous" evidentiary standard.  See Pentecost, 16 
Vet. App. At 129; Suozzi, 10 Vet. App. At 307.  

Additionally, if a stressor claimed by a veteran is related to 
the veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  


Analysis

The Veteran contends that he has incurred PTSD as a consequence 
of traumatic events in the off-shore waters of the Republic of 
Vietnam during the Vietnam War.  

The Veteran's service treatment records are silent for 
psychiatric disability, other that the Veteran's report of a 
tendency to worry during his December 1965 entrance examination.  
However, he was clinically evaluated as psychiatrically normal 
during his enlistment and separation examinations.  

Service personnel records reflect that the Veteran served on the 
USS Sproston beginning in June 1967.  He was issued the Vietnam 
Service Medal for service in the Vietnam area during this period.  

It is a matter of public historical record that 132 crewman were 
killed aboard the USS Forrestal in a fire on July 29, 1967 in the 
Gulf of Tonkin, and the record shows that the Veteran was aboard 
the USS Sproston in Vietnam waters on this date.  Although there 
is no direct evidence showing the presence of the USS Sproston at 
the scene of the fire, the Board finds the Veteran's account to 
be credible and consistent with the circumstances of his service.  
During his April 2010 Board hearing, the Veteran described being 
called to the USS Forrestal when a shell without a lining started 
a fire on the vessel.  He described men in the water, people 
pushing helicopters overboard to dispose of ammunition and 
destroyers attempting to fight the fire with weak water streams.  
He said he had never seen anything like that and felt sorry for 
the men on board.  Among several claimed stressors, the Veteran 
asserts that his witnessing of and participation in this event 
has resulted in PTSD.

VA treatment records reflect that the Veteran has been treated 
for PTSD depression, anxiety and substance abuse problems.  The 
records began in 2002.  The Veteran testified that he was ashamed 
to seek psychological treatment for a time.  

During a February 2009 VA neuropsychological assessment for the 
purpose of assessing the Veteran's cognitive functioning, J.W., 
Ph.D., noted the Veteran had been depressed and anxious for most 
of his adult life, and he had a diagnosis of PTSD related to 
Vietnam.  J.W. confirmed the diagnosis of PTSD.  In a November 
2005 VA psychiatric intake note, Dr. D.C. stated that the Veteran 
endorsed symptoms of PTSD.  The physician relayed stressors of 
witnessing an explosion on the USS Forrestal and being sent to 
help injured soldiers.  The Veteran stated that he witnessed 
several pilots shot up or missing the landing on a carrier.  He 
also reported that his ship was shot at several times.  The 
Veteran described nightmares about these events, flashbacks a 
couple of times a week, heightened startle response, hyperarousal 
and worry about fires.  Dr. D.C. diagnosed the Veteran with PTSD 
based on this account.  

The Veteran's current diagnosis of PTSD has been based in large 
part on the corroborated stressor of his ship's rescue effort of 
personnel on the USS Forrestal.  That the Veteran found the 
memory of his Vietnam duty distressing is illuminated in service 
treatment records and lay statements.  The Veteran has been 
diagnosed with PTSD by VA personnel after describing his 
experiences in Vietnam, and the VA physicians have not attributed 
his PTSD to any other cause.  As a result, resolving all 
reasonable doubt in favor of the Veteran, entitlement to service 
connection for the Veteran's current acquired psychiatric 
disability is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression and PTSD, is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


